Title: James Madison to Pishey Thompson, 29 March 1831
From: Madison, James
To: Thompson, Pishey


                        
                            
                                Dear Sir
                            
                            
                                
                                    Montpellier
                                
                                Mar. 29. 1831—
                            
                        
                        I have recd. your letter of the 22d. on the subject of your proposed Edition of the "Federalist", and the
                            expectancy of accompanying it with a compilation of the various political & constitutional disquisitions, essays,
                            letters &c. which appeared previous to and during the publication of that Work.
                        How far there may be occasion for a new Edition, you can judge better than I can. The cheaper form &
                            the supply of an Index would be obvious recommendations of it. The value of the proposed accompaniment would of course
                            depend on its execution. The Publications for & against the constitution were so numerous in the forms of
                            Pamphlets, Magazines, Newspaper Essays letters Public & Private, &c and the topics discussed in them so
                            blended, diffused & repeated that it would not be easy if practicable to make a mere selection that would not be
                            either deficient in some respects, or too bulky for the object. A digest of the apposite matter published during the period
                            in question would be more reducible within the requisite space. But the task, besides the degree of literary labour would
                            require a lapse of time not very compatible with your present views.
                        My memory cannot refer to the documents particularly worthy of attention, whether in forming a selection or a
                            digest. The collections of the Historical Societies in several States & in public Libraries, particularly that of
                            Congress & that of Phila. might doubtless be consulted with advantage. Their Catalogues alone would be guides to
                            the proper researches. My own collection is a very inadequate one. Should it happen to contain any materials not elsewhere
                            within reach, the use of them will be cheerfully afforded.
                        I am sorry sir that the answer to your letter could not be made more satisfactory; I hope it will not be
                            permitted to weigh against any decision to [wch?] your own information or judgment may lead you. With friendly respects.
                        
                            
                                J. M.
                            
                        
                    